                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

GULSTAN E. SILVA, JR., as          )   Civil No. 15-00436 HG-KJM
Personal Representative of the     )
Estate of Sheldon Paul Haleck,     )
                                   )
                 Plaintiff,        )
                                   )
           vs.                     )
                                   )
CHRISTOPHER CHUNG; SAMANTHA        )
CRITCHLOW; AND STEPHEN KARDASH,    )
                                   )
                                   )
                 Defendants.       )
                                   )

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
  GRANT IN PART AND DENY IN PART DEFENDANTS CHRISTOPHER CHUNG,
SAMANTHA CRITCHLOW, AND STEPHEN KARDASH’S ITEMIZED BILL OF COSTS
                          (ECF No. 392)

                                 and

   OVERRULING PLAINTIFF’S OBJECTIONS TO THE MAGISTRATE JUDGE’S
            FINDINGS AND RECOMMENDATION (ECF No. 393)


     On June 6, 2019, following a seven-day trial, the jury

returned a verdict in favor of Defendants Christopher Chung,

Samantha Critchlow, and Stephen Kardash.   (ECF No. 372).

     On July 3, 2019, Defendants filed their Itemized Bill of

Costs.   (ECF No. 379).

     On July 10, 2019, Plaintiff Gulstan E. Silva, Jr., as

Personal Representative of the Estate of Sheldon Paul Haleck

filed Objections to the Defendants’ Bill of Costs.     (ECF No.

389).

     On July 17, 2019, Defendants filed their Reply.     (ECF No.
391).

     On August 7, 2019, the Magistrate Judge issued FINDINGS AND

RECOMMENDATION TO GRANT IN PART AND DENY IN PART DEFENDANTS

CHRISTOPHER CHUNG, SAMANTHA CRITCHLOW, AND STEPHEN KARDASH’S

ITEMIZED BILL OF COSTS.    (ECF No. 392).

     On August 9, 2019, Plaintiff filed PLAINTIFF’S OBJECTIONS TO

THE FINDINGS AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART

DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA CRITCHLOW, AND STEPHEN

KARDASH’S ITEMIZED BILL OF COSTS.     (ECF No. 393).

     On August 23, 2019, Defendants filed DEFENDANTS’ REPLY TO

PLAINTIFF’S OBJECTIONS TO THE FINDINGS AND RECOMMENDATION TO

GRANT IN PART AND DENY IN PART DEFENDANTS CHRISTOPHER CHUNG,

SAMANTHA CRITCHLOW, AND STEPHEN KARDASH’S ITEMIZED BILL OF COSTS.

(ECF No. 395).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                          STANDARD OF REVIEW


     28 U.S.C. § 636(b)(1)(B) permits a district court judge to

designate a magistrate judge to determine matters pending before

the court and to submit a findings and recommendation to the

district court judge.   Any party may object to a magistrate

judge’s findings and recommendation, pursuant to District of

Hawaii Local Rule 74.2.


                                  2
     The district court judge shall make a de novo determination

of those portions of the findings and recommendation to which a

party properly objects and may accept, reject, or modify, in

whole or in part, the findings and recommendations made by the

magistrate judge.   28 U.S.C. § 636(b)(1)(C); Dawson v. Marshall,

561 F.3d 930, 933 (9th Cir. 2009).


                             ANALYSIS


     Plaintiff objects to the Magistrate Judge’s Findings and

Recommendation (ECF No. 393), recommending the District Court

grant Defendants’ costs in the amount of $18,236.86.

     Plaintiff’s Objections are raised in the Declaration of

Plaintiff’s counsel.   (Declaration of Eric A. Seitz (“Seitz

Decl.”), attached to Pla.’s Objections, ECF No. 393-1).

     Plaintiff makes the following objections to the Findings and

Recommendation:

     (1)   Plaintiff argues that he cannot pay any costs because
           Plaintiff Gulstan E. Silva, Jr. sued the Defendants in
           his capacity as the Personal Representative for the
           Estate of Sheldon Paul Haleck. Plaintiff claims the
           Estate has no assets and does not have the capacity to
           pay any judgment or to reimburse any party for its
           costs (Seitz Decl. at ¶¶ 3-6, ECF No. 393-1);

     (2)   Plaintiff argues that the Defendants are not entitled
           to costs because they were represented by Corporation
           Counsel for the City and County of Honolulu and the
           City and County of Honolulu was not a defendant at
           trial (id. at ¶¶ 7-9);

     (3)   Plaintiff objects to Defendants’ copying and printing
           costs on the basis that Defendants did not establish

                                 3
            that the costs were associated with trial, and not the
            prior interlocutory appeal (id. at ¶ 10);

     (4)    Plaintiff argues that any amount for costs should be
            offset or credited for “approximately $35,000 in fees
            and $5,000 in printing and other costs associated with
            the interlocutory appeal in which the plaintiff
            prevailed” (id. at ¶ 11); and,

     (5)    Plaintiff argues that the Findings and Recommendation
            should be denied pending the outcome of the appeal (id.
            at ¶ 12).

     Defendants assert that a “declaration of counsel is an

improper format for setting forth legal arguments and/or

opinions.”    (Reply at p. 4, ECF No. 395) (citing Siriphone v.

Acceptance Indem. Ins. Co., 2009 WL 2611278, *2 (S.D. Cal. Aug.

24, 2009) (explaining that “a party’s counsel’s declaration is

not an appropriate vehicle for arguing the party’s position.”)).

     The Court agrees.    The Court, however, will evaluate the

arguments set forth in counsel’s declaration.


I.   Alleged Inability To Pay


     Federal Rule of Civil Procedure 54(d) creates a presumption

in favor of awarding costs to the prevailing party.    Ass’n of

Mex-Am. Educators v. State of Cal., 231 F.3d 572, 591 (9th Cir.

2000).     District courts have discretion to refuse or to reduce an

award of costs, but it must specify reasons for its refusal to

award costs.    Escriba v. Foster Poultry Farms, Inc., 743 F.3d

1236, 1247 (9th Cir. 2014).

     A plaintiff’s limited financial resources may be an

                                   4
appropriate reason for denying or decreasing an award of costs.

Draper v. Rosario, 836 F.3d 1072, 1087 (9th Cir. 2016).   Taxing

costs is inappropriate where the award would render a party

indigent, considering evidence presented by the party concerning

its ability to pay and overall financial resources.   Escriba, 743

F.3d at 1248; Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1079-80

(9th Cir. 1999).

     The Magistrate Judge specifically considered Plaintiff’s

financial status and determined that awarding costs was

appropriate in this case.   The Magistrate Judge explained that

the “burden of proving financial hardship falls on the objecting

party, who must provide the court with sufficient documentation

such as affidavits, statements of assets and income, and a

schedule of expenses.”   (Findings and Recommendation at p. 19,

ECF No. 392) (citing Rossi v. City of Chicago, 790 F.3d 729 (7th

Cir. 2015) and Rivera v. City of Chicago, 469 F.3d 631, 635 (7th

Cir. 2006)).

     In evaluating an objecting party’s alleged inability to pay,

courts review evidence including financial records, pay stubs,

employment history, liens, loans, credit card debt, and other

records to evaluate whether the objector has established a basis

to rebut the presumption in favor of award costs.   Draper, 836

F.3d at 1089.   Requiring evidence by the objecting party is

necessary because it allows for a proper and complete assessment


                                 5
of the party’s financial condition and avoids gamesmanship by

providing incomplete or one-sided information.    Comprehensive

analysis is required because “[r]eversing the presumption in

favor of costs for every person or entity with debts would create

an exception that would swallow the rule.”    Rewind v. W. Union,

LLC, 2017 WL 1025184, *5 (D. Or. Mar. 16, 2017).

     The Magistrate Judge considered Plaintiff’s general

statement that the Estate lacked resources, but explained that

Plaintiff “submits no evidence, by way of declaration or

otherwise” to support his claim of indigence.    (Findings and

Recommendation at p. 20, ECF No. 392).    Plaintiff’s bare

assertion of indigence in the Declaration of his attorney is

insufficient to establish financial hardship for purposes of

taxation of costs.     Dixon v. State of Haw. Dep’t of Educ., Civ.

No. 16-00110 DKW-KJM, 2018 WL 3371589, at *5 (D. Haw. June 20,

2018), adopted by 2018 WL 3370518 (D. Haw. July 10, 2018).

     Defendants assert that Plaintiff’s position that the Estate

is unable to pay is contradicted by Plaintiff’s testimony during

his deposition.   Defendants submitted the transcript from the

February 8, 2017 Deposition of Gulstan E. Silva, Jr., which

provides as follows:

     Defs.’ Counsel:        What happened with the remaining $60,000
                            of life insurance proceeds?

     Plaintiff:             There is a balance still held in the
                            insurance company account for possible
                            litigation expenses with this

                                   6
                            litigation.

      Def.’s Counsel:       So some of the expenses for this
                            litigation may be paid out of the
                            $60,000 held by the insurance company?

      Plaintiff:            Yes.

      (Deposition of Plaintiff Gulstan E. Silva, Jr. at p. 23,

attached as Ex. A to Defs.’ Response, ECF No. 395-2) (emphasis

added).

      Plaintiff has utterly failed to address the evidence that

the Estate has a balance still being held for litigation costs.

Plaintiff has not provided any additional evidence to the

District Court in his Objections to rebut the presumption that

Defendants are entitled to costs.

      Plaintiff’s Objection based on alleged inability to pay is

OVERRULED.


II.   Defendants’ Representation By Corporation Counsel


      Plaintiff objects to the Magistrate Judge’s Findings and

Recommendation, claiming that the costs Defendants seek were

expended by the City and County of Honolulu.    (Seitz Decl. at ¶¶

7-8, ECF No. 393-1).    Plaintiff argues that costs cannot be

provided to the City and County of Honolulu because it was not a

party.    (Id.)

      Plaintiff is correct that the City and County of Honolulu

was not a party at trial.    The Defendant Officers, however, are


                                   7
the prevailing party for purposes of Fed. R. Civ. P. 54(d) and

are entitled to their costs as provided by the Federal Rules of

Civil Procedure.    The source of the funds used for the initial

payment of costs is irrelevant when awarding taxable costs to the

prevailing party.    Haldeman v. Golden, Civ. No. 05-00810 DAE-KSC,

2010 WL 2176089, *2 (D. Haw. May 28, 2010) (citing Manor

Healthcare Corp. v. Lomelo, 929 F.2d 633, 638 (11th Cir. 1991)).

     The fact that the Defendant Officers were represented by

Corporation Counsel does not alter their status as prevailing

parties or prevent them from recovering their costs.    See Coloyan

v. Badua, 256 Fed. Appx. 958, 959 (9th Cir. 2007) (upholding

award of costs to defendant police officers William Badua,

Jeffrey Omai, and Spencer Anderson as the prevailing party, who

were represented by Corporation Counsel for the City and County

of Honolulu).

     Plaintiff’s Objection based on Defendants’ representation by

Corporation Counsel is OVERRULED.


III. Copying And Printing Costs


     The Magistrate Judge explained that printing and copying

costs are taxable pursuant to 28 U.S.C. § 1920(3), (4), and

awarded some of Defendants’ copying and printing costs.

(Findings and Recommendation at pp. 12-15, ECF No. 392).

     Plaintiff objects to the copying and printing costs awarded


                                  8
on the basis that “the City and County of Honolulu [has not] made

any representations or provided assurances that the copying and

printing costs for which it now seeks reimbursement are separate

from and were not associated with the interlocutory appeal on

which Mr. Silva prevailed and for which he is entitled to receive

his costs and fees as the prevailing party.”      (Seitz Decl. at ¶

10, ECF No. 393-1).

     Plaintiff’s objection is wholly without merit.

     First, the Magistrate Judge largely recommended denying

Defendants’ requests for costs.    Defendants do not object to that

finding in the Findings and Recommendation.

     Defendants requested $4,204.45 for outside copying costs.

(Findings and Recommendation at p. 13, ECF No. 392).       The

Magistrate Judge recommended denying the request due to lack of

specificity in indicating the purposes for these copies and why

they were incurred.    (Id. at pp. 13-14).

     Second, Defendants requested $182.51 for printing costs for

a demonstrative aid used at trial.      (Id. at p. 13).   The

Magistrate Judge recommended granting the $182.51 for the

demonstrative aid.    (Id. at p. 14).    There is no basis to

Plaintiff’s objection as to printing the demonstrative aid, as it

is clearly related to trial.

     Third, Defendants requested $2,075.10 for in-house printing

and copying costs.    (Id. at p. 14).    Plaintiff did not object to


                                  9
the request and the Magistrate Judge “carefully review[ed]”

Defendants’ Bill of Costs and found the costs taxable.    (Id.)

The in-house copying costs were all related to trial preparation

including Trial Exhibits, witness lists, final pretrial

statements, motions in limine, jury instructions, verdict forms,

and trial briefs.    (Defs.’ Itemized Bill of Costs at pp. 5-8, ECF

No. 379).    Plaintiff’s objection is wholly without merit.

      Plaintiff’s Objection to copying and printing costs is

OVERRULED.


IV.   Plaintiff’s Procedurally Defective And Untimely Request For
      Interlocutory Appeal Costs


      Plaintiff requests “that the Court offset and credit Mr.

Silva for approximately $35,000 in fees and $5,000 in printing

and other costs associated with the interlocutory appeal in which

the plaintiff prevailed.”    (Seitz Decl. at ¶ 11, ECF No. 393-1).

      On July 10, 2018, the Ninth Circuit Court of Appeals issued

its Memorandum Opinion.    (ECF No. 241).

      On September 18, 2018, the Ninth Circuit Court of Appeals

issued its Mandate.    (ECF No. 244).

      Plaintiff did not file an Itemized and Verified Bill of

Costs with the Ninth Circuit Court of Appeals Circuit Clerk

within 14 days of the entry of judgment as required pursuant to

Federal Rule of Appellate Procedure 39(d)(1).

      The Ninth Circuit Court of Appeals has explained that claims

                                 10
for costs should be filed properly after entry of judgment by the

appellate court and that “Rule 39(d) sets forth a 14-day time

limit in plain terms and its definite time limit must be

scrupulously observed by litigants.”   Mollura v. Miller, 621 F.2d

334, 336 (9th Cir. 1980) (per curiam); Ninth Circuit Rule 39-1.4

(“Untimely cost bills will be denied unless a motion showing good

cause is filed with the bill.”).

     Plaintiff’s request for costs on his interlocutory appeal

before this Court is improper and untimely pursuant to Fed. R.

App. P. 39 and Ninth Circuit Rule 39-1.4.    Hahn v. Waddington,

2017 WL 6756781, *1 (W.D. Wash. Aug. 30, 2017) (denying

plaintiff’s request in the district court for costs on his

appeal, explaining that plaintiff was required to file a bill of

costs with the Ninth Circuit Clerk of Court, not the district

court, and recognizing that the appellate court denied his

request for costs as untimely because his bill of costs was filed

more than 14 days after the Ninth Circuit issued its memorandum

disposing of the issues raised on appeal).

     Plaintiff’s Objection based on the interlocutory appeal is

OVERRULED.


V.   Stay On Appeal


     Plaintiff argues that the Findings and Recommendation should

be denied pending appeal.   Plaintiff presented no authority for


                                11
his argument that the taxation of costs should be denied because

of his intent to file an appeal.

     The Court declines to grant a stay of the Findings and

Recommendation pending appeal.   Ogden ex rel. Estate of Ogden v.

Cty. of Maui, Civ. No. 06-00113 JMS-LK, 2008 WL 4527970 *2, at *9

(affirming the recommendation to deny a stay of taxation of costs

pending appeal where plaintiff presented no basis for the stay

aside from a pending appeal).

     Plaintiff’s Objection based on his intent to appeal is

OVERRULED.


                           CONCLUSION


     Pursuant to 28 U.S.C. § 636(b)(1)(C) and Local Rule 74.2,

the “FINDINGS AND RECOMMENDATION TO GRANT IN PART AND DENY IN

PART DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA CRITCHLOW, AND

STEPHEN KARDASH’S ITEMIZED BILL OF COSTS” (ECF No. 392) is

ADOPTED AS THE OPINION AND ORDER OF THIS COURT.

//

//

//

//

//

//

//


                                 12
     The Objections do not contain any information that requires

a change in the Findings and Recommendation of the Magistrate

Judge.

     Plaintiff’s Objections to the Magistrate Judge’s Findings

and Recommendation (ECF No. 393) are DENIED.

     IT IS SO ORDERED.

     DATED: February 5, 2020, Honolulu, Hawaii.




Gulstan E. Silva, Jr. as Personal Representative of the Estate of
Sheldon Haleck v. Christopher Chung; Samantha Critchlow; and
Stephen Kardash, Civil No. 15-00436 HG-KJM; ORDER ADOPTING
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO GRANT IN PART
AND DENY IN PART DEFENDANTS CHRISTOPHER CHUNG, SAMANTHA
CRITCHLOW, AND STEPHEN KARDASH’S ITEMIZED BILL OF COSTS (ECF No.
392) and OVERRULING PLAINTIFF’S OBJECTIONS TO THE MAGISTRATE
JUDGE’S FINDINGS AND RECOMMENDATION (ECF No. 393)
                                13
